  Case: 1:19-cv-00479-SKB Doc #: 15 Filed: 08/25/20 Page: 1 of 12 PAGEID #: 952




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

KENTON WORKMAN,                                          Case No. 1:19cv-479

              Plaintiff,
                                                         Bowman, M.J.
       v.

COMMISSIONER OF SOCIAL SECURITY,

              Defendant.                                 MEMORANDUM OF OPINION
                                                         AND ORDER

       Plaintiff Kenton Workman filed this Social Security appeal in order to challenge the

Defendant’s finding that he is not disabled. See 42 U.S.C. §405(g). Proceeding through

counsel, Plaintiff presents two claims of error for this Court’s review. The parties have

consented to disposition of this matter by the Magistrate Judge pursuant to 28 USC

§636(c). For the reasons explained below, I conclude that this case should be

REVERSED and REMANDED because the finding of non-disability is not supported by

substantial evidence in the administrative record and further fact findings is warranted.

       I. Summary of Administrative Record

       In March 2016, Plaintiff filed applications for Supplemental Security Income (SSI)

alleging a disability onset date of August 28, 1997 due to mental and physical impairments

arising since birth. After Plaintiff’s claims were denied initially and upon reconsideration,

he requested a hearing de novo before an Administrative Law Judge (“ALJ”). On March

13, 2018, an evidentiary hearing was held, at which Plaintiff was represented by counsel.

(PageID# 82-125). At the hearing, the ALJ heard testimony from Plaintiff and an impartial

vocational expert. On September 2018, the ALJ denied Plaintiff application in a written

decision. (PageID# 60-74).
  Case: 1:19-cv-00479-SKB Doc #: 15 Filed: 08/25/20 Page: 2 of 12 PAGEID #: 953




       The record on which the ALJ’s decision was based reflects that Plaintiff was 36

years old at the time his application was filed. (PageID# 72). He graduated high school

and has past relevant work as a conveyer off bearer, fast food worker, and dishwasher.

(Id.). Plaintiff alleges disability based primary on a seizure disorder. Based upon the

record and testimony presented at the hearing, the ALJ found that Plaintiff had the

following severe impairments: “a seizure disorder; degenerative disc disease (DDD) of

the lumbar spine; degenerative joint disease (DJD) of the left knee; and depression.”

(PageID# 69).    The ALJ concluded that none of Plaintiff’s impairments alone or in

combination met or medically equaled a listed impairment in 20 C.F.R. Part 404, Subp.

P, Appendix 1. Despite these impairments, the ALJ determined that Plaintiff retains the

RFC to perform light work except as follows:

          (1) Occasional crouching, crawling, kneeling, stooping, and climbing of
          ramps and stairs; (2) no climbing of ladders, ropes, and scaffolds; (3)
          no work around hazards such as unprotected heights or dangerous
          machinery; (4) no driving of automotive equipment; (5) limited to
          performing unskilled, simple, repetitive tasks; (6) occasional contact
          with co-workers and supervisors; (7) no public contact; (8) no fast
          paced production work or jobs which involve strict production quotas;
          and (9) limited to performing, simple, repetitive tasks.

(PageID# 66). Based upon the record as a whole including testimony from the vocational

expert, and given Plaintiff’s age, education, work experience, and RFC, the ALJ

concluded that jobs exist in significant numbers in the national economy that Plaintiff can

perform. (PageID# 73). Accordingly, the ALJ determined that Plaintiff is not under

disability, as defined in the Social Security Regulations, and is not entitled to SSI.

(PageID# 77-78).


                                            2
  Case: 1:19-cv-00479-SKB Doc #: 15 Filed: 08/25/20 Page: 3 of 12 PAGEID #: 954




       The Appeals Council denied Plaintiff’s request for review. Therefore, the ALJ’s

decision stands as the Defendant’s final determination. On appeal to this Court, Plaintiff

maintains that the ALJ erred by: 1) failing to properly consider whether Plaintiff’s

impairments met or equaled the requirements for Listing 11.02; and 2) improperly

evaluating Plaintiff’s RFC. Upon careful review and for the reasons that follow, the

undersigned finds Plaintiff’s first assignment of error to be dispositive and well-taken.

       II. Analysis

       A. Judicial Standard of Review

       To be eligible for benefits, a claimant must be under a “disability” within the

definition of the Social Security Act. See 42 U.S.C. §1382c(a). Narrowed to its statutory

meaning, a “disability” includes only physical or mental impairments that are both

“medically determinable” and severe enough to prevent the applicant from (1) performing

his or her past job and (2) engaging in “substantial gainful activity” that is available in the

regional or national economies. See Bowen v. City of New York, 476 U.S. 467, 469-70

(1986).

       When a court is asked to review the Commissioner’s denial of benefits, the court’s

first inquiry is to determine whether the ALJ’s non-disability finding is supported by

substantial evidence.     42 U.S.C. § 405(g).      Substantial evidence is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (additional citation and internal quotation

omitted). In conducting this review, the court should consider the record as a whole.

Hephner v. Mathews, 574 F.2d 359, 362 (6th Cir. 1978). If substantial evidence supports

                                              3
  Case: 1:19-cv-00479-SKB Doc #: 15 Filed: 08/25/20 Page: 4 of 12 PAGEID #: 955




the ALJ’s denial of benefits, then that finding must be affirmed, even if substantial

evidence also exists in the record to support a finding of disability. Felisky v. Bowen, 35

F.3d 1027, 1035 (6th Cir. 1994). As the Sixth Circuit has explained:

       The Secretary’s findings are not subject to reversal merely because
       substantial evidence exists in the record to support a different conclusion. .
       .. The substantial evidence standard presupposes that there is a ‘zone of
       choice’ within which the Secretary may proceed without interference from
       the courts. If the Secretary’s decision is supported by substantial evidence,
       a reviewing court must affirm.

Id. (citations omitted).

       In considering an application for supplemental security income or disability

benefits, the Social Security Agency is guided by the following sequential benefits

analysis: at Step 1, the Commissioner asks if the claimant is still performing substantial

gainful activity; at Step 2, the Commissioner determines if one or more of the claimant’s

impairments are “severe;” at Step 3, the Commissioner analyzes whether the claimant’s

impairments, singly or in combination, meet or equal a Listing in the Listing of

Impairments; at Step 4, the Commissioner determines whether or not the claimant can

still perform his or her past relevant work; and finally, at Step 5, if it is established that

claimant can no longer perform his past relevant work, the burden of proof shifts to the

agency to determine whether a significant number of other jobs which the claimant can

perform exist in the national economy. See Combs v. Commissioner of Soc. Sec., 459

F.3d 640, 643 (6th Cir. 2006); 20 C.F.R. §§404.1520, 416.920.




                                              4
  Case: 1:19-cv-00479-SKB Doc #: 15 Filed: 08/25/20 Page: 5 of 12 PAGEID #: 956




      B. ALJ Decision is not supported by substantial evidence

      As noted above, Plaintiff argues that that the ALJ erred at step three of the

evaluation process by failing to properly consider whether Plaintiff’s impairments met or

equaled Listing 11.02. The undersigned agrees.

      In the third step of the analysis to determine a claimant’s entitlement to disability

benefits, it is the claimant’s burden to bring forth evidence to establish that his

impairments meet or are medically equivalent to a listed impairment. Evans v. Sec'y of

Health & Human Servs., 820 F.2d 161, 164 (6th Cir. 1987). In order to meet a listed

impairment, the claimant must show that his impairment meets all of the criteria for that

listing. Hale v. Sec'y of Health and Human Servs., 816 F.2d 1078, 1083 (6th Cir. 1987);

20 C.F.R. §§ 404.1525(c)(3), 416.925(c)(3). If his conditions do not meet a listing, a

claimant may prove that they medically equal the criteria of a listing. 20 C.F.R. §§

404.1525(c)(5), 416.925(c)(5). An impairment or combination of impairments is

considered medically equivalent to a listed impairment “if the symptoms, signs and

laboratory findings as shown in medical evidence are at least equal in severity and

duration to the listed impairments.” Land v. Sec'y of Health and Human Servs., 814 F.2d

241, 245 (6th Cir. 1986) (per curiam); 20 C.F.R. §§ 404.1526(b), 416.926(b); see Sullivan

v. Zebley, 493 U.S. 521, 531 (1990) (“A claimant cannot qualify for benefits under the

‘equivalence’ step by showing that the overall functional impact of [his] unlisted

impairment or combination of impairments is as severe as that of a listed impairment.”)

(emphasis added).



                                            5
  Case: 1:19-cv-00479-SKB Doc #: 15 Filed: 08/25/20 Page: 6 of 12 PAGEID #: 957




       The Commissioner’s decision will not be upheld where the Social Security

Administration “fails to follow its own regulations and where that error prejudices a

claimant on the merits or deprives the claimant of a substantial right.” Bowen v. Comm'r

of Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2007). At step three, the “ALJ need[s] to actually

evaluate the evidence, compare it to [a Listing], and give an explained conclusion, in order

to facilitate meaningful judicial review.” Reynolds v. Comm'r of Soc. Sec., 424 Fed.Appx.

411, 416; see Shepard v. Comm'r of Soc. Sec., No. 3:14-cv-25, 2015 WL 4554290, at *4

(S.D. Ohio Mar. 24, 2015) (finding that the ALJ only made conclusory statements in his

step three analysis that did not facilitate meaningful review allowing the District Court to

determine whether the ALJ based their decision on substantial evidence).

       Listing 11.02 requires: Epilepsy, documented by a detailed description of a typical

seizure and characterized by A, B, C, or D:

       A.    Generalized tonic-clonic seizures, occurring at least once a month for at
least 3 consecutive months (see 11.00H4) despite adherence to prescribed treatment
(see 11.00C), or …

        C. Generalized tonic-clonic seizures (see 11.00H1a), occurring at least once
every 2 months for at least 4 consecutive months (see 11.00H4) despite adherence to
prescribed treatment (see 11.00C); and a marked limitation in one of the following:

       1. Physical functioning (see 11.00G3a); or
       2. Understanding, remembering, or applying information (see 11.00G3b(i)); or
       3. Interacting with others (see 11.00G3b(ii)); or
       4. Concentrating, persisting, or maintaining pace (see 11.00G3b(iii)); or
       5. Adapting or managing oneself (see 11.00G3b(iv)),

       Here, as noted by Plaintiff, the ALJ’s entire analysis of Listing § 11.02 is

reproduced here: The severity of the claimant’s impairments does not meet or medically

equal the level of severity of an impairment described in section 1.02 (major dysfunction

                                              6
  Case: 1:19-cv-00479-SKB Doc #: 15 Filed: 08/25/20 Page: 7 of 12 PAGEID #: 958




of a joint(s) due to any cause), section 1.04 (disorders of the spine), section 11.02

(epilepsy, tonic-clonic or dyscognitive), or any other section of Appendix 1, Subpart B,

Regulations No. 4. (PageID# 63).

       An ALJ’s “mere rote recitation of boilerplate language” at Step Three provides an

insufficient explanation for a conclusion regarding the meeting of a listing and, thus,

requires a remand. Jones v. Comm'r of Soc. Sec., 5:10CV2621, 2012 WL 946997, at *8

(N.D. Ohio March 20, 2012); Cunningham v. Comm'r of Soc. Sec., No. 5:10CV1001, 2012

WL 1035873, at *2 (N.D. Ohio March 27, 2012) (citations omitted) (Baughman, MJ); Shea

v. Astrue, No. 1:11 CV 1076, 2012 WL 967088, at *10 n. 6 (N.D. Ohio Feb. 13, 2012)

(citations omitted); May v. Astrue, No. 4:10CV1533, 2011 WL 3490186, at *9 (N.D. Ohio

June 1, 2011), report and recommendation adopted by 2011 WL 3490229 (N.D. Ohio

Aug. 10, 2011); Marok, 2010 WL 2294056, at **4-5. In the instant case, the ALJ merely

provided a conclusory recitation of boilerplate language in concluding that Workman’s

impairments did not meet or equal Listing § 11.02 despite that Workman’s counsel

specifically argued that Workman’s impairments meet or equal this listing.

       As a rule, the ALJ must build an accurate and logical bridge between the evidence

and his conclusion. Fleischer v. Astrue, 774 F.Supp.2d 875, 877 (N.D.Ohio 2011); see

also Wilson v. Comm. of Soc. Sec., 378 F.3d 541, 544–546 (6th Cir.2004) (finding it was

not harmless error for the ALJ to fail to make sufficiently clear why he rejected the treating

physician's opinion, even if substantial evidence not mentioned by the ALJ may have

existed to support the ultimate decision to reject the treating physician's opinion). Thus,

“an ALJ's decision must articulate with specificity reasons for the findings and conclusions

                                              7
  Case: 1:19-cv-00479-SKB Doc #: 15 Filed: 08/25/20 Page: 8 of 12 PAGEID #: 959




that he or she makes.” Bailey v. Commissioner of Social Security, 173 F.3d 428, 1999

WL 96920 at *4 (6th Cir. Feb, 2, 1999). See also Hurst v. Secretary of Health and Human

Services, 753 F.2d 517 (6th Cir.1985) (articulation of reasons for disability decision

essential to meaningful appellate review); Social Security Ruling (SSR) 82–62 at *4 (the

“rationale for a disability decision must be written so that a clear picture of the case can

be obtained”). Here, the ALJ's evaluation of the evidence does not build an accurate and

logical bridge between the evidence and his conclusion.

       Notably, the ALJ's decision simply states, without explanation, that “the severity of

Plaintiff’s impairments does not meet or medically equal the level of severity of an

impairment described in…section 11.02…” (PageID# 63). The Court finds this statement

insufficient to satisfy the ALJ's duty to discuss the evidence and provide an ‘explained

conclusion.’” Id. at *12 (quoting Reynolds, 424 F. App'x at 416); see also Jones v.

Comm'r of Soc. Sec., No. 5:13-cv-02087, 2014 WL 4715727, at *11 (N.D. Ohio Sept. 22,

2014) (finding that ALJ's statement that “no treating or examining physician has indicated

findings that would satisfy the severity requirements of any listed impairment” was

insufficient to allow the court to conduct meaningful review). In the wake

of Reynolds and Burbridge, “numerous district courts have vacated and remanded ALJ

decisions” due to “the failure to conduct a meaningful step three analysis which evaluates

the medical evidence [and other relevant records], compares it to the applicable listing,

and provides an 'explained conclusion' as to why the claimant's impairments fail to meet

or equal a listed impairment.” See Taltoan, 2014 WL 5795561, at *11 (collecting cases).

The same approach is warranted here.

                                             8
  Case: 1:19-cv-00479-SKB Doc #: 15 Filed: 08/25/20 Page: 9 of 12 PAGEID #: 960




       The Commissioner, however, contends that the ALJ made sufficient findings

elsewhere in his decision that support his step three finding. As such, the Commissioner

contends that the ALJ’s decision should not be reversed solely because he did not discuss

the evidence in the section that Plaintiff thinks was required. See Ison v. Comm’r of Soc.

Sec., No. 2:16-cv00464, 2017 WL 4124586 (S.D. Ohio Sept. 18, 2017) (explaining that

“[t]he Sixth Circuit does not require remand where an ALJ provides minimal reasoning at

step three of the five-step inquiry.”) (quoting Forrest, 591 F. App’x at 364). In this regard,

the Commissioner notes that when evaluating Plaintiff’s seizure disorder, the ALJ

acknowledged that he reported one seizure in 2015, two seizures from December 2015

through April 2016 and three seizures in July 2016. (PageID # 68). However, the ALJ

explained that no seizure activity was reported until April 2017. (PageID # 68). The ALJ

then noted that the last reports of seizure activity occurred in June 2017. (PageID # 68).

However, at that time, Plaintiff said his seizures were under better control with the current

regimen. (PageID # 68, citing PageID # 651). The ALJ acknowledged that Plaintiff was

involved in an accident in January 2018, after having a seizure. (PageID # 68). However,

the ALJ explained that despite this activity, Plaintiff continued to live on his own with

minimal assistance from his family and friends. (Id.).

       Plaintiff, however, contends that treating neurologist Dr. Wadhwa noted in

February 2016 that Workman had been under his care for a seizure disorder for a “long

duration” and that he had been unable to maintain gainful employment due to “sporadic”

seizure control. (PageID# 472). Dr. Wadhwa also documented in April 2017 that

Workman reported six (6) seizures since his last visit three (3) months prior in January

                                              9
  Case: 1:19-cv-00479-SKB Doc #: 15 Filed: 08/25/20 Page: 10 of 12 PAGEID #: 961




2017—arguably listing level frequency—despite that he was compliant in taking his

medication during that time. (PageID# 760). Workman had been biting his tongue and

was having trouble sleeping. (Id.) An EEG that same month (April 2017) was mildly

abnormal secondary to paroxysmal bisynchronous slowing. (PageID# 783). The record

further shows that Workman continued to experience several seizures over the next

several months despite medication compliance. (PageID# 501, 505, 528, 606).

       He was then hospitalized from January 25, 2018 to January 26, 2018 after a

seizure while driving caused him to back into another car at a red light. (PageID# 852).

Workman was noted to be unresponsive in his car when police/EMS responded. Id.

Seizure activity was observed after being placed in the ambulance. Id. He was

subsequently provided with Versed, which abated his seizure activity, but in route to the

Emergency Department he had another seizure episode and was provided with another

dose of Versed. Id. He was postictal and unable to provide his medical history. Id. His

most recent EEG showed epilepsy. Id. In light of the foregoing, Plaintiff contends that his

frequency and severity of seizures over consecutive-month time periods (in combination

with his other severe impairments) arguably met or equaled Listing 11.02(A) and/or

§11.02(C).

       Although the Commissioner argues that the ALJ's determination should be upheld

because the record evidence elsewhere does not establish that Plaintiff satisfied the

criteria for Listing 11.02, the ALJ included no such analysis in the decision, and this Court

“cannot engage in post hoc rationalizations. Notably, (arguments [crafted by defense

counsel] are of no consequences, as it is the opinion given by an administrative agency

                                             10
  Case: 1:19-cv-00479-SKB Doc #: 15 Filed: 08/25/20 Page: 11 of 12 PAGEID #: 962




rather than counsel's 'post hoc rationale' that is under the Court's consideration.”

(quotation omitted)); accord Simpson v. Comm'r of Soc. Sec., 344 F. App'x 181, 192 (6th

Cir. 2009).

       Accordingly, remand is necessary because the Court cannot determine whether

the ALJ's conclusions—cursory as they were—find support from substantial

evidence. Kump v. Comm'r of Soc. Sec., No. 1:14CV2384, 2015 WL 7774303, at *9 & n.1

(N.D. Ohio Dec. 2, 2015) (“In sum, the decision does not allow the Court to follow the

ALJ's reasoning with regard to the evidence....Thus, the Court is unable to conduct a

meaningful review, and remand is warranted so that the ALJ may provide a more thorough

analysis.”); Feliciano v. Colvin, No. 3:14-01449, 2015 WL 5124046, at *11 (M.D. Tenn.

Sept. 1, 2015) (finding that “more appropriate course” was to vacate and remand the case

“for a discussion of the evidence and an explanation of reasoning” behind benefits

denial), Rep. & Recommendation adopted sub nom. Feliciano v. Soc. Admin., No. 3:14-

011449, 2015 WL 567894, at *1 (M.D. Tenn. Sept. 23, 2015); Feliciano v. Soc. Admin.,

No. 3:14-011449, 2015 WL 567894, at *1 (M.D. Tenn. Sept. 23, 2015).

       III. Conclusion

       This matter should be remanded pursuant to Sentence Four of § 405(g) for further

proceedings consistent with this Report and Recommendation. A sentence four remand

under 42 U.S.C. § 405(g) provides the required relief in cases where there is insufficient

evidence in the record to support the Commissioner's conclusions and further fact-finding

is necessary. See Faucher v. Secretary of Health and Human Servs., 17 F.3d 171, 174

(6th Cir.1994) (citations omitted). In a sentence four remand, the Court makes a final

                                            11
  Case: 1:19-cv-00479-SKB Doc #: 15 Filed: 08/25/20 Page: 12 of 12 PAGEID #: 963




judgment on the Commissioner's decision and “may order the Secretary to consider

additional evidence on remand to remedy a defect in the original proceedings, a defect

which caused the Secretary's misapplication of the regulations in the first place.”

Faucher, 17 F.3d at 175. All essential factual issues have not been resolved in this

matter, nor does the current record adequately establish Plaintiff's entitlement to benefits

as of his alleged onset date. Id. at 176.

       For the reasons explained herein, IT IS ORDERED THAT: the decision of the

Commissioner to deny Plaintiff SSI benefits is REVERSED and this matter is

REMANDED under sentence four of 42 U.S.C. § 405(g) consistent with this opinion. As

no further matters remain pending for the Court's review, this case is CLOSED.

                                                         /s Stephanie K. Bowman
                                                         Stephanie K. Bowman
                                                         United States Magistrate Judge




                                             12
